—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered July 22, 1996, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that, contrary to the defendant’s contentions, the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s other contentions, including those raised in his supplemental pro se brief, are, in part, not properly before this Court and, in part, unpreserved for appellate review. In any event, there is no basis for reversal (see, CPL 450.15; People v Brinson, 177 AD2d 1019; People v Ramsey, 104 AD2d 388; CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Joy, J. P., Krausman, Florio and Luciano, JJ., concur.